DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-13, 15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the housing upper surface is substantially planar and only the spherical supports are configured to directly contact the substrate such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2006/0130767 to Herchen et al in view of United States Patent No. 7393207 to Imai is presented below.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10, 11, 12, 15, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0130767 to Herchen et al in view of United States Patent No. 7393207 to Imai.
In regards to Claim 1, Herchen teaches a substrate support apparatus Fig. 1, 4A-4D comprising: a housing 170 having an upper surface 170A, wherein an entirety of the upper surface is substantially planar (as 170A is flat), and a plurality of openings 412 Fig. 4A-4D extending into the housing; a plurality of spherical supports 420, wherein the housing is configured to position the plurality of spherical supports within the plurality of openings (top of 412) so that topmost surfaces 424 of the plurality of spherical supports are arranged in a plane above the upper surface (as shown in the line for 410 and 438 in Fig. 4A-4D), with a subset of the plurality of spherical supports distributed across a 
Herchen does not expressly teach at least one of the subset of the plurality of spherical supports is freely rotatable within the housing.
Imai teaches in Fig. 9 that a spherical support 48 freely rotates to support a wafer W in an accommodating hole 46, and that the free rotation of the rotatable body allows for the suppression of damages or slip dislocations or frictional damage of the substrate with the rotatable body during heat treatment (Col. 5 line 55-Col. 6 line 49).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Herchen with the teachings of Imai, by making the spherical supports in spherical holes/chambers/openings as per the teachings of Imai. One would be motivated to do so to reduce damages or slip dislocations. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Herchen teaches the housing comprises a plurality of chambers (as shown by the number of 412), wherein each opening of the plurality of openings corresponds to a chamber of the plurality of chambers (as broadly recited as each opening belongs to the plurality of chambers), and each of the spherical supports of the plurality of spherical supports positioned within a single chamber is rotatable within the single chamber, as per the above rejection of Claim 1.

In regards to Claim 4, Herchen does not expressly teach at least one chamber of the plurality of chambers is configured to contain more than one spherical support of the plurality of spherical supports.  
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate the spherical supports in a chamber, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI-B.  The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 5, Herchen teaches each spherical support of the plurality of spherical supports has a diameter 422, and each opening of the plurality of openings has a width 416, the width being smaller than the diameter of each spherical support positioned within the opening (as shown in Fig. 4A-4D).
In regards to Claim 6, Herchen each spherical support of the plurality of spherical supports has a diameter of 0.50 mm [0043], which fulfills the range of  0.25 millimeters (mm) to 0.50 mm.  
In regards to Claim 10, Herchen teaches the housing comprises: a bottom section (body of 170) configured to arrange the topmost surfaces of the plurality of spherical supports in the plane above the top surface; and a top section (top surface 170a) configured to retain the spherical support of the plurality of spherical supports 
In regards to Claim 11, Herchen teaches a wafer table 170 Fig. 1 comprising: a substantially planar wafer table surface (flat surface of 170A); a plurality of spherical supports (171, 420); Page 4 of 17Docket No. T5057-1280U a plurality of chambers 412 below the wafer table surface, each chamber of the plurality of chambers configured to house a spherical support 420 of the plurality of spherical supports, wherein the wafer table is configured to position the plurality of spherical supports having topmost surfaces arranged in a plane above the wafer table surface (as shown in the top surface of 424) with a subset of the plurality of spherical supports distributed across a central region of the wafer table surface (as shown in Fig. 2), and a vacuum aperture 172 adjacent to the wafer table surface for inducing a reduced pressure condition at the wafer table surface [0021-0050].    
Herchen does not expressly teach that each spherical support of the plurality of spherical supports is rotatable within a corresponding chamber
Imai teaches in Fig. 9 that a spherical support 48 freely rotates to support a wafer W in an accommodating hole 46, and that the free rotation of the rotatable body allows for the suppression of damages or slip dislocations or frictional damage of the substrate with the rotatable body during heat treatment (Col. 5 line 55-Col. 6 line 49).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Herchen with the teachings of Imai, by making the spherical supports in spherical holes/chambers/openings as per the teachings of Imai. One would be motivated to do so to reduce damages or slip dislocations. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim. 

In regards to Claim 15, Herchen teaches a top surface 170a, the top surface comprising a plurality of openings (openings on 170a that open to 412) corresponding to the plurality of spherical supports (as shown in Fig. 1, 4A-4D).  
In regards to Claim 21, Herchen teaches a substrate support system Fig. 1, Fig. 4A-4D comprising: a substrate support apparatus 170 comprising: a bottom housing section (body of 170) comprising a plurality of chambers 412; and a top housing section 170a having a substantially planar top surface and comprising a plurality of openings (holes of 412) aligned with the plurality of chambers 412, a plurality of spherical supports 420; the topmost surfaces of the plurality of spherical supports in a plane above the top surface of the top housing section (as shown in Fig. 4A-4D and a chuck (bottom of which 170 rests upon) configured to support the substrate support apparatus and communicate a vacuum 172 to the substrate support apparatus [0021-0050].    
Herchen does not expressly teach at least one chamber of the plurality of chambers is configured to contain more than one/a plurality of spherical support of the plurality of spherical supports.  
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate the spherical supports in a chamber, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI-B.  The resulting apparatus fulfills the limitations of the claim. 


Imai teaches in Fig. 9 that a spherical support 48 freely rotates to support a wafer W in an accommodating hole 46, and that the free rotation of the rotatable body allows for the suppression of damages or slip dislocations or frictional damage of the substrate with the rotatable body during heat treatment (Col. 5 line 55-Col. 6 line 49).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Herchen with the teachings of Imai, by making the spherical supports in spherical holes/chambers/openings as per the teachings of Imai. One would be motivated to do so to reduce damages or slip dislocations. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 22, Herchen teaches the substrate support apparatus is configured to communicate the vacuum 172 from the chuck to a bottom surface of a substrate being supported solely on the topmost surfaces of the plurality of spherical supports (as shown in Fig. 1).
In regards to Claim 24, Herchen teaches the chuck comprises a plurality of apertures 172A configured to apply the vacuum to the bottom housing section (as shown in Fig. 2).
In regards to Claim 25, Herchen teaches the chuck is a component of a semiconductor processing apparatus [0002-0004]. Herchen does not expressly teach an integrated circuit manufacturing system configured to perform one or more of a photolithography operation, an overlay operation, or an optical inspection operation.
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Herchen in view of Iwai is substantially the same as the claimed apparatus, the apparatus of Herchen in view of Iwai would be capable of fulfilling the limitations of the claim and thus be able to be used in an integrated circuit manufacturing system configured to perform one or more of a photolithography operation, an overlay operation, or an optical inspection operation, there being no structural difference between the apparatus of Herchen in view of Iwai and that of the claim.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0130767 to Herchen et al in view of United States Patent No. 7393207 to Imai, as applied to Claim 1 above, and in further view of United States Patent No. 7432476 to Morita et al.
The teachings of Herchen in view of Imai are relied upon as set forth in the above 103 rejection.
In regards to Claims 8 and 9, Herchen in view of Imai does not expressly teach the openings of the plurality of openings are separated by one or more distances 
Morita teaches that the number and position of spherical supports or openings are dependent to the diameter of the wafer/substrate (Col. 5 lines 1-54).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Herchen in view of Imai with the teachings of Morita, and adjusted the number and position of spherical supports and openings to the size of the substrate. See MPEP 2143, Motivations A-E. The resulting apparatus would have a number of openings/spheres and the separation distances be dependent on the size of the substrate, which is a processing variable. It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of size is not considered a positive limitation and the apparatus of Herchen in view of Imai in view of Morita would be capable of processing any theoretically sized substrate, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise. The resulting apparatus would have the predictable result of having the number and position of spherical supports or openings are dependent to the diameter of the wafer/substrate, .

 Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0130767 to Herchen et al in view of United States Patent No. 7393207 to Imai in view of United States Patent Application No. 2013/0014896 to Shoji et al.
The teachings of Herchen in view of Imai are relied upon as set forth in the above 103 rejection.
In regards to Claim 7, Herchen in view of Imai teaches that the spherical supports are made of sapphire but does not expressly teach that each spherical support of the plurality of spherical supports comprises SiC.
Shoji teaches that support balls can be made out of sapphire or silicon carbon [0049].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a spherical support analogous to that of Herchen in view of Imai out of silicon carbide, as taught by Shoji, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 7.

Shoji teaches that spherical supports can be arranged in a concentric manner Fig. 2E, or in an array of rows and columns in Fig. 2A.
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to the arrangement of the spherical supports, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c).
	Alternatively, it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the pattern of the spherical supports that would tend to point toward the non-obviousness of freely selecting concentric or an array of rows and columns.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
	The resulting apparatus fulfills the limitations of the claim. 

 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0130767 to Herchen et al in view of United States Patent No. 7393207 to Imai in view of United States Patent No. 7432476 to Morita et al.

 In regards to Claim 23, Herchen does not expressly teach the substrate support apparatus comprises a plurality of supports configured to position the bottom housing section above the chuck.  
Morita teaches a substrate support system Fig. 1 comprising: a substrate support apparatus 1 comprising: a bottom housing section  (body and bottom of 5) comprising a plurality of chambers (holes for 19); and a top housing section (top of 5) having a substantially planar top surface and comprising a plurality of openings aligned with the plurality of chambers, wherein the plurality of chambers and plurality of openings are configured to contain a plurality of spherical supports 19, thereby positioning topmost surfaces of the plurality of spherical supports in a plane above the top surface of the top housing section (as shown in Fig. 1), andPage 5 of 8Docket No. T5057-1280U P20170108US00 a chuck 3 configured to support the substrate support apparatus 1, 5  and communicate a vacuum 31 to the substrate support apparatus (Col. 5 line 1 – Col. 6 line 67).  
Morita teaches the substrate support apparatus comprises a plurality of supports 11 configured to position the bottom housing section above the chuck.  
As it is known to provide a plurality of supports to position the bottom housing section above the chuck (or the bottom support structure of Morita), as taught by Morita, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified the chuck stem 110 as taught by Herchen to include the supports and chuck of Morita. One would be motivated to do so in order to for the predictable result of supporting the vacuum chuck plate. See MPEP 2143, Exemplary Rationales A-G. 


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716